United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2013
Issued: July 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 7, 2011 appellant filed a timely appeal from an August 5, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP) that denied his claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has a back
condition that was caused or aggravated by factors of his federal employment.
On appeal, appellant asserts that a March 1988 employment injury worsened through the
years, causing his current back condition.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On May 14, 2011 appellant, then a 52-year-old manual clerk, filed an occupational
disease claim alleging that his employment duties caused a lower lumbar degenerative condition.
He referenced a 1988 employment injury, stating that he returned to work in a permanent
light-duty position.2 Appellant stopped work on May 12, 2011. In attached statements, he stated
that since his 1988 injury he had continued back problems. Appellant indicated that the constant
turning, bending and lifting tubs of mail caused his condition.
In a May 19, 2011 letter, the employment establishment indicated that appellant had been
working in a permanent light-duty position since 1990 due to a back condition previously
deemed to be nonwork related by OWCP. Appellant’s light duty included a lifting restriction of
no more than 15 pounds at a time and no repetitive lifting of greater than 7.5 pounds.
By letter dated May 23, 2011, OWCP informed appellant of the type evidence needed to
support his claim. Appellant submitted medical evidence dated March 2, 1985 to April 18, 2011.
An April 3, 1986 employment establishment clinic report stated that he had been in an off-thejob motor vehicle accident on March 26, 1986. Dr. Robert P. Campbell, Board-certified in
occupational medicine, performed a fitness-for-duty examination on May 2, 1988. He stated that
appellant would not consent to a physical examination and noted that he was ambulatory and
able to sit and stand without difficulty and demonstrated considerable back flexibility.
Dr. Campbell recommended that appellant not return to his regular duties, based on his
subjective complaints and insistence on disability and concluded that he could perform sedentary
duty. On August 22, 1988 Dr. Edward A. Grossenbacher, Board-certified in orthopedic surgery,
diagnosed lumbar strain and advised that appellant was unemployable because of physical and
psychological factors involved in an injury to his lower back. On December 14, 1989
Dr. Thomas Martens, a Board-certified orthopedic surgeon, diagnosed chronic low back and leg
pain by history with no objective orthopedic or neurologic abnormality and severe functional
overlay. In a December 5, 1989 form report, Dr. Leslie Naman, a Board-certified internist,
diagnosed lumbosacral strain, severe and degenerative joint disease of the back and advised that
appellant was totally disabled.
On January 10, 1995 appellant reported that he had been in a car accident on
January 7, 1995. On April 22, 1997 Dr. Merrit L. Quarum, advised that he had degenerative disc
disease resulting in chronic back pain. An April 9, 1998 computerized tomography (CT) scan of
the lumbar spine noted no evidence of disc protrusion. By report dated September 12, 2000,
Dr. Carl Shrader noted that appellant was in a motor vehicle accident on July 30, 2000. He
provided physical examination findings and diagnosed chronic cervical strain with arthritic
changes and chronic lumbar pain.
In reports dated April 1, 2003 to March 6, 2006, Dr. John Alferes, Jr., Board-certified in
internal medicine, advised that appellant had been treated in his clinic for the past 10 years for
recurrent back pain secondary to degenerative facet disease as demonstrated on a magnetic
resonance imaging (MRI) scan. He provided restrictions to appellant’s physical activity. On
2

The record indicates that appellant sustained an employment injury to the low back on March 11, 1988.

2

April 5, 2007 and April 14, 2008 Dr. Alferes advised that appellant’s back pain was progressing
and recommended additional physical restrictions at work. A May 30, 2008 telephone
memorandum indicated that appellant was being accommodated under the National
Reassessment Process (NRP). On April 13, 2009 Dr. Alferes reported that appellant described
worsening back pain due to work activities and recommended work accommodations of lifting
restricted to 15 pounds occasionally and 7.5 pounds continuously. In reports dated April 14,
2010 and April 18, 2011, he repeated these restrictions and advised that he did not know how
much longer appellant would be able to continue to work. In treatment notes dated May 13 and
June 6, 2011, Dr. Alferes provided physical examination findings, reporting that appellant was
moving freely, with no tenderness on back examination, a negative straight leg raising and no
weakness. He diagnosed chronic intermittent back pain and noted that a previous MRI scan
study was unremarkable. In the latter report, Dr. Alferes advised that appellant’s condition was
more chronic and he was hoping to be disabled due to this.
In a May 17, 2011 report, Dr. Rachel C. Fischer, Board-certified in preventive and
occupational medicine, noted appellant’s report of the history of injury and that he was in a
motor vehicle accident in 1996. She stated that he described his job duties and complained that
he had pain and tingling down his right leg since the 1988 employment injury. Dr. Fisher
provided physical examination findings, noting good back range of motion, a negative straight
leg test and that appellant was able to fully squat and that he reported decreased sensation to
right foot along the lateral right foot and toes. She diagnosed chronic low back pain, noting that
he stated that this was aggravated by his job duties. Dr. Fisher concluded that she had a long
discussion with appellant and told him she was unable to give him restrictions because he
demonstrated good strength and reflexes.
On July 19, 2011 Dr. Alferes advised that appellant was unable to work at his previously
activity levels and physical work requirements. In a July 28, 2011 report, he reported that
appellant had some degenerative changes in his low back, “but I believe by [appellant’s] history,
the more severe episodes of disabling back pain are clearly directly related to his required work
activities that put excessive stress on his back.” Dr. Alferes advised that appellant needed
significant work modifications.
Employing establishment forms, dated from June 21, 1995 to April 19, 2011, described
appellant’s limitations. The April 18, 2012 form advised that lifting was limited to no more than
15 pounds with repeated lifting at 7.5 pounds. Bending, twisting and prolonged awkward
positioning were to be avoided. In July 2011, the employing establishment informed OWCP that
appellant had submitted an application for disability retirement.
By decision dated August 5, 2011, OWCP denied appellant’s claim on the grounds that
the medical evidence did not establish that the claimed medical condition was caused by his
federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time

3

limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim, regardless of whether the asserted claim involves traumatic injury or
occupational disease, an employee must satisfy this burden of proof.3
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”4 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an additional low back injury caused by his federal employment because the medical
evidence is insufficient to establish causal relationship.

3

Roy L. Humphrey, 57 ECAB 238 (2005).

4

20 C.F.R. § 10.5(ee).

5

Roy L. Humphrey, supra note 3.

6

D.G., 59 ECAB 734 (2008).

7

Id.

8

Roy L. Humphrey, supra note 3.

4

The April 9, 1988 CT scan of the lumbar spine did not provide a cause of any diagnosed
conditions and medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9 The
various medical reports dated March 2, 1985 to September 12, 2000 and Dr. Fischer’s May 17,
2011 report, likewise, do not include an opinion as to the cause of any diagnosed condition.
Dr. Alferes, an attending internist, submitted a number of reports dated from April 1,
2003 to July 28, 2011 and advised that appellant had back pain secondary to progressive
degenerative disc disease of the lumbar spine. While he reported on April 18, 2011 that
appellant’s condition was worsening and that he did not know how much longer appellant could
work, in reports in May and June 2011, he indicated that appellant was moving freely, with no
tenderness on back examination and had a negative straight leg raising and no weakness.
Dr. Alferes diagnosed chronic intermittent back pain and noted that a previous MRI scan study
was unremarkable. In the latter report, he advised that appellant’s condition was more chronic
and he was hoping to be disabled due to this. On July 28, 2011 Dr. Alferes stated that appellant
had some degenerative changes in his low back and opined that the more severe episodes of
disabling back pain were directly related to his required work activities that put excessive stress
on his back. Medical opinions based upon an incomplete history or which are speculative or
equivocal in character have little probative value.10 The Board finds Dr. Alferes’ reports
insufficient to meet appellant’s burden as he did not provide an explanation or opinion as to how
the employment factors caused his degenerative back condition, did not demonstrate knowledge
of his job duties and did not explain the impact of the three motor vehicle accidents on his back
condition. The record contains medical reports from Drs. Campbell, Grossenbacher, Martens,
Naman, Quarum and Shrader, which were authorized between 1988 through 2000. These reports
are also insufficient to meet appellant’s burden of proof.
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to his
federal employment and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.11 It is appellant’s burden to establish that his claimed back
condition is causally related to factors of his federal employment. In this case, he submitted
insufficient evidence to show that he sustained a degenerative lumbar condition caused by his
employment duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

Willie M. Miller, 53 ECAB 697 (2002).

10

Frank Luis Rembisz, 52 ECAB 147 (2000).

11

A.D., 58 ECAB 149 (2006).

5

CONCLUSION
The Board finds that appellant did not establish that he sustained a back condition
causally related to factors of his federal employment in this occupational disease claim.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

